Citation Nr: 1101398	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-26 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to a compensable disability rating for service-
connected laceration of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to December 
1957, and from December 1958 to November 1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
the Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
personal hearing was held before an RO decision review officer in 
July 2007; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO most recently denied service connection for a right 
knee disability in an April 2004 rating decision and properly 
notified the Veteran, who did not perfect his appeal of that 
decision.

2.  Evidence received since the April 2004 rating decision is 
cumulative or redundant of evidence previously of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim for service connection for a right knee disability, and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The RO most recently denied service connection for a low back 
disability in an April 2004 rating decision and properly notified 
the Veteran, who did not perfect his appeal of that decision.

4.  Evidence received since the April 2004 rating decision is 
cumulative or redundant of evidence previously of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim for service connection for a low back disability, and does 
not raise a reasonable possibility of substantiating the claim.

5.  A chronic right shoulder disability did not become manifest 
in service or within the first postservice year and is not shown 
to be related to service.

6.  The Veteran's residuals of laceration of the right knee are 
not manifested by any observable symptoms, including a scar with 
limitation of motion; the scar is not deep, unstable or painful 
on examination; and does not exceed an area of 144 sq. inches.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received, the claim 
for entitlement to service connection for a right knee disability 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156, 20.1105 (2010).

2.  New and material evidence not having been received, the claim 
for entitlement to service connection for a low back disability 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156, 20.1105 (2010).

3.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1131, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  The criteria for a compensable rating for residuals of 
laceration of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% "based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Substantially compliant notice was sent in November 2006, 
February 2007, and May 2008 and the claims were readjudicated in 
a May 2009 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

VA has obtained service treatment records and Social Security 
Administration (SSA) records, assisted the appellant in obtaining 
evidence, afforded the appellant physical examinations, obtained 
medical opinions as to the etiology and severity of disabilities, 
and afforded the appellant the opportunity to give testimony 
before the Board although he declined to do so.  VA need not 
obtain an examination on the issue of entitlement to service 
connection for right shoulder disability as the evidentiary 
record does not show that the Veteran's right shoulder disability 
is associated with an established event, injury, or disease in 
service; or otherwise may be associated with military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


Claims to Reopen- New and Material Evidence

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.   38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Right Knee

The Veteran's claim of entitlement to service connection for a 
right knee disability was denied in a December 1991 rating 
action.  The Veteran subsequently attempted to reopen the claim, 
and it was most recently denied in an April 2004 rating decision 
from which he did not perfect an appeal.  The April 2004 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The evidence of record at the time of the April 2004 rating 
decision consisted of the Veteran's service treatment records, VA 
and private medical treatment records, and VA examination 
reports.

Evidence relating to the claim for service connection for right 
knee disability received since the April 2004 rating decision 
that is new consists of VA and private treatment records, VA 
examination reports, SSA records, and statements from the 
Veteran, his wife, and an acquaintance.  

The evidence added to the record following the April 2004 rating 
decision does not contain medical evidence showing that the 
Veteran's current right knee degenerative joint disease is 
related to service or was manifested within the first postservice 
year.  The February 2005 and July 2007 VA examination reports 
contained opinions clearly finding that the Veteran's current 
right knee pathology was less likely than not related to his 
periods of service.  Evidence that is unfavorable to the 
appellant's case and which supports the previous denial cannot 
trigger a reopening of the claim.  See Villalobos v. Principi, 3 
Vet. App. 450, 452 (1992).  Therefore, while these records are 
new, they are not material within the meaning of 38 C.F.R. § 
3.156(a) because they do not relate to an unestablished fact 
necessary to substantiate the claim and they do not raise a 
reasonable possibility of substantiating the claim.  The record 
still lacks competent evidence demonstrating that the Veteran's 
right knee degenerative joint disease is related to his active 
duty.

Accordingly, the Board finds that the evidence received 
subsequent to April 2004 is not new and material and does not 
serve to reopen the Veteran's claim for service connection for 
right knee disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  The appeal is denied.

Low Back

The Veteran's claim of entitlement to service connection for a 
low back disability was denied in a September 2002 rating action.  
The Veteran subsequently attempted to reopen the claim, and it 
was most recently denied in an April 2004 rating decision from 
which he did not perfect an appeal.  The April 2004 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The evidence of record at the time of the April 2004 rating 
decision consisted of the Veteran's service treatment records, VA 
and private medical treatment records, and VA examination 
reports.

Evidence relating to the claim for service connection for a low 
back disability received since the April 2004 rating decision 
that is new consists of VA and private treatment records, VA 
examination reports, SSA records, and statements from the 
Veteran, his wife, and an acquaintance.  

The evidence added to the record following the April 2004 rating 
decision does not contain medical evidence showing that the 
Veteran's current low back pathology is related to service or 
that degenerative joint disease of the lumbar spine was 
manifested within the first postservice year.  The February 2005 
and July 2007 VA examination reports contained opinions clearly 
finding that the Veteran's current low back pathology was less 
likely than not related to his periods of service.  Evidence that 
is unfavorable to the appellant's case and which supports the 
previous denial cannot trigger a reopening of the claim.  See 
Villalobos, 3 Vet. App. at 452.  Therefore, while these records 
are new, they are not material within the meaning of 38 C.F.R. § 
3.156(a) because they do not relate to an unestablished fact 
necessary to substantiate the claim and they do not raise a 
reasonable possibility of substantiating the claim.  The record 
still lacks competent evidence demonstrating that the Veteran's 
current low back pathology is related to his active duty.

Accordingly, the Board finds that the evidence received 
subsequent to April 2004 is not new and material and does not 
serve to reopen the Veteran's claim for service connection for a 
low back disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  The appeal is denied.

Service Connection- Right Shoulder

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or during 
peacetime after December 31, 1946, such disease became manifest 
to a degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran essentially claims that he has a right shoulder 
disability that resulted from a fall due to right knee arthritis.  
As service connection for a right knee disability is being 
denied, there is no basis for secondary service connection for a 
right shoulder disability.  38 C.F.R. § 3.310(a).

No right shoulder complaints or findings were noted during 
service.  The service separation examination in September 1960 
noted normal upper extremities.  

A March 1990 private treatment record noted the Veteran's 
shoulders had been bothering him for four years.  He denied 
trauma to either shoulder.  The treating physician felt that the 
Veteran may have some type of arthritis with symmetrical large 
joint involvement.  In July 1998, a private physician noted 
bursitis or possible rotator cuff problem with both shoulders.  A 
January 2006 treatment record noted complaints of bilateral 
shoulder pain.  The examiner noted normal ranges of motion.  
Arthralgias was noted.  A November 2007 VA examination noted 
degenerative joint disease of the acromioclavicular (AC) joints 
of both shoulders.

Regarding direct and presumptive service connection, it is 
reasonably established that the Veteran has a current diagnosis 
of arthritis of the right shoulder.  There is no evidence, 
however, that the Veteran had a right shoulder injury in service 
(nor does the Veteran allege such) or that the Veteran's right 
shoulder arthritis became manifest in the first post-service 
year.  See 38 C.F.R. § 3.307, 3.309.  Also, there is no competent 
medical evidence of record indicating that the Veteran's right 
shoulder pathology is otherwise directly related to service.  In 
the absence of any such evidence, there is no basis for awarding 
service connection for right shoulder disability, including 
arthritis, on a direct or presumptive basis. 38 C.F.R. § 3.307, 
3.309.

Increased Rating- Right Knee Laceration

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155.  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 C.F.R. § 
4.2, and to resolve any doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's disability.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

A December 1991 rating decision granted service connection for 
residuals of right knee laceration.  A noncompensable rating was 
assigned from October 1991.  He filed his current claim for 
increased rating in September 2006.  

The Veteran's service-connected residuals of right knee 
laceration are evaluated under Diagnostic Code 7805.  Under the 
Diagnostic Code 7805, scars may be evaluated on the basis of any 
related limitation of function of the body part that they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.


The applicable rating criteria for skin disorders, 38 C.F.R. § 
4.118, were revised effective October 23, 2008.  See 73 Fed. Reg. 
54,710 (Sept. 23, 2008).  However, as noted in the Federal 
Register, the revised criteria apply to all applications for 
benefits received by VA on or after the effective date of October 
23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the 
Veteran's claim was received prior to October 23, 2008, the 
revised criteria are not for application in this case.

Diagnostic Codes 5260 and 5261 focus on limitation of motion of 
the knee.  Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a 10 percent rating will 
be assigned for limitation of flexion of the leg to 45 degrees; a 
20 percent rating will be assigned for limitation of flexion of 
the leg to 30 degrees; and a 30 percent rating will be assigned 
for limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; a 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran was afforded several VA examinations in connection 
with his claim for increased rating; however, there is no 
indication that the Veteran suffers from any limitation of 
function of the right knee attributable to the service-connected 
laceration residuals as opposed to the non-service connected 
arthritis of the knee.

On VA examination in February 2007, the Veteran reported that his 
right knee scar was asymptomatic but that his right knee 
sometimes locked and gave way.  On examination, the scar was 
noted to be 2.2 by 0.4 centimeters in size.  The scar was non-
tender and stable, and there was no adherence to underlying 
tissue.  The scar was described as superficial and not elevated 
or depressed.  There was no inflammation, edema, or keloid 
formation associated with the scar.  The scar was mildly 
hyperpigmented.  There was no induration or inflexibility of the 
skin.  The examiner stated that there was no limitation of motion 
caused by the scar.  The diagnosis was superficial scar, anterior 
right knee.

A July 2007 VA examination report noted that the Veteran 
currently had degenerative joint disease of the right knee that 
was less likely than not related to his right knee laceration.  
The examiner noted that the residual scar from the laceration was 
asymptomatic.

On VA examination in April 2009, the right knee scar was noted to 
be 2 by 0.25 centimeters in size.  The scar was non-tender and 
there was no adherence to underlying tissue.  The examiner stated 
that there was no limitation of motion or loss of function caused 
by the scar.  The diagnosis was scar, right knee.

Therefore, assignment of a compensable evaluation under any of 
the Diagnostic Codes noted above is not appropriate under 
Diagnostic Code 7805. 

The Board has considered whether any alternate Diagnostic Codes 
might afford a compensable evaluation for the Veteran's service-
connected laceration scar of the right knee.  However, as noted 
in the VA examination reports, the Veteran's scar is well-healed 
and essentially asymptomatic.  In addition, the February 2007 VA 
examination found that the Veteran's scar was superficial and 
stable with no signs of skin breakdown, not painful, and with no 
inflammation, edema, or keloid formation.  Therefore, a 
compensable rating is not warranted under Diagnostic Codes 7801, 
7803, and 7804.  38 C.F.R. § 4.118.  The scar was also measured 
during the February 2007 and April 2009 examinations; however, 
the scar did not comprise an area or areas of 144 square inches 
(929 sq. cm.) or greater.  As such, a compensable rating is not 
warranted under Diagnostic Code 7802.  38 C.F.R. § 4.118.  

In conclusion, there is no support for a compensable evaluation 
for the Veteran's laceration scar of the right knee.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.


ORDER

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for a right knee disability.  
The claim to reopen is denied.

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for a low back disability.  
The claim to reopen is denied.

Service connection for right shoulder disability is denied.

A compensable disability rating for laceration of right knee is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


